DocuSign Envelope ID: 290EEB63-190A-4902-A20A-B99BEA08988B
               Case 19-00447         Doc 83      Filed 09/16/21 Entered 09/16/21 09:55:51   Desc Main
                                                   Document     Page 1 of 2



                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION

                    In re:                                     Chapter 7

                    Mack Industries, Ltd., et al.,             Bankruptcy No. 17-09308
                                                               (Jointly Administered)
                                             Debtors.
                                                               Honorable Carol A. Doyle

                    Ronald R. Peterson, as chapter 7
                    trustee for Mack Industries, Ltd.,

                                             Plaintiff,
                    v.
                                                               Adversary No. 19-00447
                    Kyle Bell,

                                             Defendant.

                                                STIPULATION OF DISMISSAL
                    Plaintiff Ronald R. Peterson, as chapter 7 trustee for Mack Industries, Ltd.
            and Defendant Kyle Bell hereby stipulate, pursuant to Rule 41(a)(1)(A)(ii) of the
            Federal Rules of Civil Procedure, made applicable to this proceeding by Rule 7041 of
            the Federal Rules of Bankruptcy Procedure, to the voluntary dismissal of the
            captioned adversary proceeding with each party to bear its own costs and attorneys’
            fees.




            {00206090}
DocuSign Envelope ID: 290EEB63-190A-4902-A20A-B99BEA08988B
               Case 19-00447         Doc 83      Filed 09/16/21 Entered 09/16/21 09:55:51    Desc Main
                                                   Document     Page 2 of 2



            Dated: September 9, 2021                         Ronald R. Peterson, as chapter 7 trustee
                                                             for Mack Industries, Ltd.

                                                             By: /s/ Ariane Holtschlag
                                                             One of His Attorneys

                                                             Kyle Bell


                                                             _____________________________




            Prepared by:
            Jeffrey K. Paulsen (6300528)
            Ariane Holtschlag (6294327)
            FACTORLAW
            105 W. Madison, Suite 1500
            Chicago, IL 60602
            Tel:    (312) 878-4830
            Email: aholtschlag@wfactorlaw.com




            {00206090}
